Citation Nr: 1807815	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  13-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, March 1992 to September 1992, and January 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  After the Board's careful review of the record, the Board finds that the issues remaining in appellate status are those listed on the above title page.

In March 2015, a new VA Form 21-22 was received at the RO appointing the representative listed on the title page above. The Board recognizes this change in representation.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A January 2008 rating decision denied service connection for bilateral hearing loss.  The Veteran was notified of this decision and of his appellate rights by correspondence from January 2008.

2.  The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the January 2008 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period.

3.  Additional evidence received since the January 2008 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  The competent evidence of record is in relative equipoise as to whether the Veteran's current tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final with regard to the claim for service connection for bilateral hearing loss.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet. at 117 (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

Service connection for bilateral hearing loss was originally denied in a January 2008 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter from January 2008.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the January 2008 rating decision is final with regard to this claim.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the service connection claim for bilateral hearing loss in January 2011.  In correspondence from October 2012, the Veteran stated that while in service he began to experience hearing loss and tinnitus.  The Veteran advised that he was exposed to explosions that caused temporary deafness and disorientation.  These statements are presumed credible for the purpose of determining whether reopening is warranted.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  This evidence had not previously been submitted and relates to unestablished facts necessary to support the claim, namely an in-service incurrence or aggravation of a disease or injury and a link between the claimed in-service disease or injury and the present disability.  Thus, the Board finds the evidence is both new and material.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet.at 122.  Therefore, the claim for entitlement to service connection for bilateral hearing loss is reopened.

II.  Service Connection for Bilateral Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, including tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran maintains that he suffers from tinnitus, which is a direct result of noise exposure during active duty service in the Republic of Vietnam.  The Veteran was diagnosed with tinnitus in a May 2011 VA examination.  The VA examination noted the Veteran experienced tinnitus since 2004.  However, the Veteran stated that he experienced in-service acoustic trauma and tinnitus that began while serving in the Republic of Vietnam.  See October 2012 Correspondence.  The Board notes that the Veteran's military occupation specialty (MOS) was a Combat Engineer in the Army while serving in the Republic of Vietnam and that he stated that he was exposed to noise from rifles, bombs, grenades, mortars, and land mines.

The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board acknowledges the negative etiological opinion evidence of record in the form of the May 2011 VA examination report; however, the Board declines to accept this opinion because the VA examiner provided a medical analysis that did not discuss the significant facts and failed to obtain detailed information concerning the onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

In sum, there is competent and credible lay evidence of record that tinnitus occurred following acoustic trauma during the Veteran's active duty service and has continued to progress since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan, 451 F .3d at 1337.  This credible report of a continuity of symptomatology suggests a link between his current tinnitus and the Veteran's active duty service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral tinnitus is warranted.

ORDER

New and material evidence has been received to reopen the service connection claim for bilateral hearing loss; the appeal is granted to this extent only.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  

A new VA examination and medical opinion must be obtained regarding the Veteran's bilateral hearing loss. The May 2011 VA examination diagnosed the Veteran with bilateral hearing loss and tinnitus. The examiner found that the Veteran's bilateral hearing loss was not connected to his active duty service. The report stated that it is "highly probable" that the Veteran's bilateral hearing loss results from a combination of age, high blood pressure, in-service acoustic trauma, and occupational noise exposure. Based on the above, the examiner concluded that the Veteran's hearing loss is not related to his active duty service.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 4.2; Barr, 21 Vet. App. at 312; see Nieves, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board cannot find that a valid analysis has been applied with respect to the Veteran's bilateral hearing loss because the conclusion provided by the VA examiner lacks a discussion of the significant facts. The opinion does not provide any supporting rationale for its conclusion and fails to meaningfully weigh any pertinent evidence of record. Additionally, a new VA opinion is needed to address whether the Veteran's bilateral hearing loss is caused or aggravated by his service-connected bilateral tinnitus and/or hypertension. 38 C.F.R. § 3.310 (2017) (providing for service connection on a secondary basis). 
On remand, the Veteran should be provided with adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) concerning the Veteran's claim for bilateral hearing loss on a secondary basis.  

Further, a new VA examination and medical opinion must be obtained regarding the Veteran's skin disability. The Veteran demonstrated a widely spread discoloration and scaling on his lower back, buttocks, and round discolored lesions on his right forearm at the May 2011 examination. The Veteran described that the skin disability began while serving in Iraq due to hot weather. The Veteran was diagnosed with tinea versicolor. The examiner found that medical literature does not support an etiological link between the Veteran's skin disability and exposure to fumes, dust, and smoke. The examiner concluded that the Veteran's skin disability is due to a fungal infection. The examiner did not address whether exposure to fumes, dust, smoke, and the hot weather in Iraq created the conditions for a fungal infection to develop.  

Accordingly, a new VA examinations and opinions are required to address the issues of service connection for bilateral hearing loss and a skin disability. 

Accordingly, the case is REMANDED for the following action:

1. Send VCAA notice regarding secondary service connection.

2.  Associate with the claims file all outstanding VA treatment records, dated since January 2011.  Review the records obtained and translate all documents from Spanish to English and associate the translations with the record

3.  Thereafter, schedule the Veteran for an appropriate VA audiological examination, conducted by a state-licensed audiologist.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  
The examiner must provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss had its clinical onset during active duty service or is related to any incident of service, to include noise exposure; and

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was either (i) caused by, or (ii) aggravated by, his service-connected tinnitus and/or hypertension (see the May 2011 VA examiner's reference to high blood pressure as a causative factor).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In providing these opinions, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology during and since his active duty service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of auditory symptoms, the examiner must provide a reason for doing so.

*  The examiner should note that the Veteran's MOS while serving in the Republic of Vietnam was Combat Engineer and that he has stated that he was exposed to noise from rifles, bombs, grenades, mortars, and land mines.

*  The examiner should note that the Veteran stated his hearing loss and tinnitus began while serving in the Republic of Vietnam.  See October 2012 Correspondence.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing directive #2, schedule the Veteran for an appropriate VA examination to evaluate his skin disability.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examiner must provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability had its clinical onset during active duty service or is related to any incident of service, to include his service in Vietnam and Iraq

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

*  The examiner should note the fact that the Veteran's diagnosed skin disability-tinea versicolor, is not on the list of diseases presumed service connected in veterans exposed to herbicide agents, including Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish service connection based on such exposure in this particular case.

*  The examiner should note the Veteran attributed his skin disability to the hot weather he experienced while serving in Iraq from 2006 to 2007.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above, review any medical examination reports to ensure that they adequately respond to the above instructions, including that they provide an adequate explanation in support of the opinion stated.  If any report is deficient in this regard, return the case to the examiners for further review and discussion.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


